ORDER

PER CURIAM.
Joe Edgar (Appellant) appeals from the judgment of the trial court entered upon a jury verdict convicting him of attempted escape from confinement, in violation of Section 575.210 RSMo (2000). We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err nor abuse its discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).